MEMORANDUM OPINION AND ORDER
PARKER, Judge.
FACTS
Appellant Joan Bondhus and respondent John Bondhus were divorced in December 1982. This appeal follows a district court order mutually restraining the parties from harassing one another. Appellant does not object to the terms of the mutual restraining order, which is substantially the same order that the parties stipulated to prior to the hearing. Rather, she asks that a finding of fact entered by the trial judge, pursuant to the mutual restraining order, be expunged from the record. Appellant did not make a motion to the trial court for amended findings under Minn.R.Civ.P. 52.-02.
ISSUE
Is a finding of fact which supports an undisputed order appealable in and of itself?
DISCUSSION
An order granting injunctive relief is ap-pealable of right. Minn.R.Civ.App. P. 103.-03(b). However, appellant here has no dispute with the substance of the court’s mutual restraining order. Rather, she objects to a specific finding of the trial court that she harassed and villified the respondent’s spouse. Since there is a right of appeal only from a judgment or an order enumer*805ated in rule 103.03, this appeal from a finding of fact is not properly before this court.
DECISION
A finding of fact which supports an undisputed order is not appealable in and of itself. This appeal is dismissed.